Citation Nr: 0731107	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04- 27 339	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a neck/cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied a claim of 
entitlement to service connection for a neck pain/cervical 
spine disability.


FINDING OF FACT

A chronic neck/cervical spine disability did not manifest in 
service; and a current neck/cervical spine disability has not 
been linked to military service by competent medical 
evidence.


CONCLUSION OF LAW

A chronic neck/cervical spine disability was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 510A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2001, September 2001, December 2003, and April 
2004.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the VCAA letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish higher ratings or 
an effective date, if service connection benefits were 
granted on appeal.  However, as the claim is being denied no 
effective date or disability rating will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess.


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

As a general matter, the Board notes that service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). 

Service connection may be also granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

Factual Background and Analysis

In the present appeal, the veteran contends that he is 
entitled to service connection for a neck/cervical spine 
disability.  The Board has considered his contentions and 
carefully reviewed all of the available evidence; but finds 
however, that the preponderance of the evidence is against 
the claim.

Initially, service medical records reveal that in January 
1992 the veteran presented to sick call with a complaint of 
neck pain, reportedly after having lifted 40 pounds of light 
fixtures.  He also reported shooting pain extending to the 
shoulder region.  A physician assessed torticollis, and 
prescribed pain medications and alternating heat and cold to 
the area.  The service medical records are entirely negative 
for continued treatment or complaint of neck pain following 
the initial injury in January 1992.  Notably, a physical 
examination in March 1996 was negative for any findings of a 
neck or cervical spine disorder.  In addition, the June 1998 
physical examination for separation purposes did not reveal 
any neck or cervical spine disorders.  Also, in 
questionnaires corresponding to the examination, which were 
completed by the veteran, there were no subjective reports of 
neck problems.  In sum, the Board finds there is no evidence 
of a chronic neck/cervical spine disability in service or at 
the time of discharge from service as the record fails to 
show any diagnosed chronic disorder or continued complaints 
of neck pain.  

As noted, when chronicity in service is not adequately 
supported by the record, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  In this case, the Board finds there is no 
showing of continuity after discharge.  In this regard, post-
service VA outpatient treatment records dated between 
November 1999 and August 2000, fail to show any evidence of 
treatment for neck problems and do not contain the veteran's 
subjective report of any problems with his neck or cervical 
spine.  During a April 2001 VA medical examination of the 
back, the veteran made no reference to his cervical 
spine/neck pain.  Not until 2002, four years after service, 
is there any evidence of a chronic neck/cervical disorder.  
Private medical treatment records show treatment for cervical 
radiculopathy and herniated disc in the cervical spine 
beginning in July 2002 and continuing up to August 2004.  Of 
particular note is correspondence dated in August 2002, 
between R. B., M.D. and C. B., M.D., discussing medical 
treatment of the veteran for left- sided neck pain.  In this 
correspondence, the veteran's neck pain was noted to have 
begun only 9 months prior.  C. B., M.D. related that he had 
reviewed MRIs of the cervical spine taken in July 2002 which 
showed left-sided disc herniation at C6-C& with mild forminal 
stenosis; right-sided disc herniation at C5-C6; and mild 
developmental central canal stenosis from C3-4 through C6-7.  
C. B., M.D. also stated that the left side cervical 
radiculopathy was related to the disc herniation.  In a later 
clinical record of C. B., M.D., dated in March 2004 , it was 
indicated that the veteran then reported his neck pain 
symptoms to have begun in 1992, after he was hit in the head 
with a 40- 50 pound object.  Following the examination, the 
physician did not give an opinion as to the etiology of the 
disorder.

Despite evidence of a current disability, the record fails to 
show that the veteran continued to have complaints or that he 
received treatment for an ongoing neck or cervical spine 
disability- either following the initial injury in service or 
in close proximity to his discharge from military service.  
The veteran separated from service in June 1998 and the first 
objective evidence of a complaint of cervical spine 
complications was not until 4 years after service and 10 
years after the initial injury.  Based upon these 
considerations, the record strongly disfavors the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).

Finally, the record also does not contain any competent 
medical evidence of a nexus between the veteran's post- 
service complaints of chronic neck pain and cervical 
radiculopathy to any incidence of military service.  The 
recent evidence submitted by C. B., M.D., dated in March 
2004, shows that the veteran reported neck pain dating back 
to his 1992 injury military service, and with continued with 
such aches and pains.  However, the veteran stated that he 
had been hit in the head with a 40-50 pound object- a 
statement which the Board notes contradicts the history as 
shown in the service medical records.  At any rate, neither 
C. B., M.D., nor any other physician, has provided a nexus 
opinion between the veteran's present complaints and military 
service.  

Therefore, although the veteran may sincerely believe that he 
has a current neck/cervical disability as a result of 
military service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492.  
While private medical treatment records reflect current 
treatment for a cervical spine disability, there is nothing 
in them that establishes a nexus or etiological relationship 
between a current disability and the single complaint of neck 
pain 10 years prior during military service.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a 
neck/cervical spine have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for neck/cervical spine disability is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


